      0:20-cv-02822-PJG         Date Filed 08/26/21       Entry Number 29        Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

Lacey Kaye Burnett,                               )             C/A No. 0:20-2822-PJG
                                                  )
                               Plaintiff,         )
                                                  )                     ORDER
       v.                                         )
                                                  )
Kilolo Kijakazi, Acting Commissioner of the       )
Social Security Administration, 1                 )
                                                  )
                               Defendant.         )
                                                  )

       This matter is before the court on Plaintiff’s motion for attorney’s fees pursuant to the

Equal Access to Justice Act (“EAJA”). (ECF No. 24); see 28 U.S.C. § 2412. The parties filed a

joint stipulation on August 4, 2021 notifying the court that the parties had agreed to a compromise

settlement in which Defendant agrees to pay Plaintiff $4,300.00 in attorney’s fees.

       The court has reviewed the stipulation and finds the compromise settlement reasonable and

authorized under applicable law.       See Grisbrecht v. Barnhart, 535 U.S. 789, 796 (2002).

Accordingly, it is

       ORDERED that Plaintiff be granted attorney’s fees pursuant to the EAJA in the amount

of $4,300.00. EAJA fees awarded by this court belong to Plaintiff and are subject to offset under

the Treasury Offset Program (31 U.S.C. § 3716(c)(3)(B) (2006)). In the event Plaintiff has no

present debt subject to offset and Plaintiff has executed a proper assignment to Plaintiff’s counsel,

Defendant is directed to make the payment due to Plaintiff’s counsel. If Plaintiff has no debt

subject to offset and no proper assignment has been made by Plaintiff to counsel, Defendant is




       1
        Pursuant to Federal Rule of Civil Procedure 25(d), Kilolo Kijakazi is substituted as the
named defendant because she recently became the Acting Commissioner of Social Security.
                                            Page 1 of 2
      0:20-cv-02822-PJG      Date Filed 08/26/21      Entry Number 29    Page 2 of 2




directed to make the check due pursuant to this Order payable to Plaintiff and delivered to

Plaintiff’s counsel.

       IT IS SO ORDERED.



                                          __________________________________________
August 26, 2021                           Paige J. Gossett
Columbia, South Carolina                  UNITED STATES MAGISTRATE JUDGE




                                        Page 2 of 2
